Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS
	In claim 23, at line 13, “DNA sequencing technology),” was amended to 
-- DNA sequencing technology, --.
	In claim 38, at line 1, “method according to claim 37,” was changed to,
– The method according to claim 37, --.
	In claim 38, at line 2, “from a group consisting” was changed to,
– from the group consisting --.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152